      Case 2:96-cr-00045-FLA Document 42 Filed 08/23/21 Page 1 of 2 Page ID #:136

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES -GENERAL
 Case No.        CR      2'. g l~ - o ~~~ S~ ~ ~L ~                            Date      August 23, 2021
 Title           United States v. ~4~
                                     d ~ , Gc~~-L~ ~ ~~,


 Present: The Honorable         Margo A. Rocconi, United States Magistrate Judge

                        Erica Bustos                                             n/a
                      Deputy Clerk                                     Court Reporter /Recorder

          Attorneys Present for Government:                       Attorneys Present for Defendant:
                             n/a                                                   n/a
 Proceedings:                ORDER OF DETENTION -SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / L~'supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:

                           will appear for further proceedings as required if released.

                  L~'      will not endanger the safety of any other person or the community if
                           released.


         The Court bases its findings on the following:

                           Allegations in petition

                  ❑        Lack of bail resources

                  L~'      No stable residence or employment

                  Q        Ties to foreign countries

                  ❑        Previous failure to appear or violations of probation, parole, or release

                  ❑        Nature of previous criminal convictions

                  ❑        Substance abuse



MRW-2SR (9/16)                             CRIMINAL MINUTES -GENERAL                                  Page 1 of 2
      Case 2:96-cr-00045-FLA Document 42 Filed 08/23/21 Page 2 of 2 Page ID #:137

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CRIMINAL MINUTES -GENERAL
 Case No.        CR a :~ _ p~bCfl~'_ ~~(~                                Date   August 23, 2021

 Title           United States v. ;,~~~ (1„, (~,1~~~
                                                            3r.
                  ❑     Already in custody on state or federal offense

                  ❑     Refusal to interview with Pretrial Services
                  ■
                  ❑


                  Defendant did not oppose the detention request.


                                                 * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR (9/16)                         CRIMINAL MINUTES -GENERAL                             Page 2 of2
